DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Claims 1, 11 and 19 are amended.
Claims 1-2, 4-12 and 14-20 are pending.

Response to Arguments
Applicant’s arguments/remarks, (see pages 9-14), filed on 28, October 2021, with respect to the prior art rejection(s) of claim(s) 1-2, 4-12 and 14-20 under 35U.S.C. §103 have been considered but are moot because the arguments do not apply to the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim (s) 1-2,4,6-12,14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day II et al. (US 2015/0180746 A1), Dhanwan et al. (US 2017/0017998 A1), in view of Yehezkel et al. (US 2016/0086088 A1), further in view of Gates al. (US 9,208,326 B1).

	Regarding claim 1, Day discloses a method (Day, Fig. 1 [0003], discloses methods and systems for monitoring user systems; [0019], an environment including a safety system that can help deter cyberbullying, comprising:
	identifying a user (Parent or Children) at an electronic device (Fig. 1, User system 130) (Day, Figs. 1 and 35B [0060; 0097; 0148] a computing environment 100 including a safety system 110 that can monitor and control a user system 130 (a user at an electronic device), [0097]. Parents may use the safety system 110 to monitor the location of the child with the child’s user system 130 (a user at an electronic device), [0148]));
accessing a user profile) (e.g., with name, date of birth, and e-mail) for that child. An example profile interface page (accessing a profile of a user) for a child is provided as FIG. 52),
	the profile comprising previously displayed data automatically flagged by a computer as causing a negative (sad or depressing) reaction by the user when previously (past) displayed to the user (Day [0112-0114, 0193] discloses a process of monitoring and analyzing of communication involving a user system 130 where the user system receives or is in the process of sending a communication. The communication may include, without limitation, a text/SMS message, a chat message, an audio message, a video message, a multi-media message (MIMS), an e-mail, etc; [0234] a safety system 110 stores the new word and include it in monitoring past and future communications; [0113] communications can also be analyzed to identify moods of a user viewing/receiving the communication, such as neutral, or happy or sad or depressing to a user viewing or consuming the content. Content of a communication can be sorted by reaction or preference from a user/user community. The profile of a monitored child includes words or contents and the corresponding reaction of a user when the content was viewed previously. If the reaction of the user was determined to be negative while viewing the content, the content will be flagged and blocked. The user’s profile will be updated to include content that is flagged to cause a negative reaction by the user while viewing the content and the content or the source of the 
	receiving new data (SMS Agent synchronizing new messages) for display at the electronic device (Day [0259],  the safety system 110 can also include an SMS agent, which may use one or more of Android's classes for at least retrieving device's SMS threads and messages. The SMS agent can runs at specific intervals based on Frequency Agent Service. In one embodiment, the SMS agent can checks for unsynced message threads from the last 6 hours. […] if a thread is already synced, the SMS Agent may then check if there are new messages (receiving new data for display at the electronic device) within the thread and sync it to the server per thread accordingly. The SMS Agent may use a SMSAgentService class);
	calling one or more application programming interfaces (APIs) to extract one or more keywords ("kill" or "depress" or "sad") from the new data (Day [0103] discloses that the safety system 110 can be integrated with third party tools through a plug-in or an API (application programming interface; [0113], Communications can also be analyzed to identify moods, such as neutral, or happy or sad or depressing. Mood analysis can be a function of keyword search and/or machine learning. Certain words such as "kill" or "depress" or "sad" can be used to identify moods. The safety system 110 can generate alerts based on the identified mood of the messages (or social media communications) sent or received by the users; [0189] The safety system 110 can determine the threat level of the content to a child before interrupting the parent's user system. As shown in FIG. 24, the threat level is very high as the content of the message keyword and/or phrase matching or image recognition. Thus Day discloses calling one or more application programming interfaces (APIs) to extract one or more keywords from the new data),
	to identify any additional tenses of the one or more keywords ("kill" or "depress" or "sad") (Day [0113], Communications can also be analyzed to identify moods, such as neutral, or happy or sad or depressing. Mood analysis can be a function of keyword search and/or machine learning. Certain words such as "kill" or "depress" or "sad" (identifying additional one or more keywords) can be used to identify moods. The safety system 110 can generate alerts based on the identified mood of the messages (or social media communications) sent or received by the users);
	analyzing the new data, the one or more keywords, the any additional tenses of the one or more keywords (Day [0113], Communications can also be analyzed to identify moods, such as neutral, or happy or sad or depressing. Mood analysis can be a function of keyword search and/or machine learning. Certain words such as "kill" or "depress" or "sad" (additional one or more keywords) can be used to identify moods. The safety system 110 can generate alerts based on the identified mood of the messages (or social media communications) sent or received by the users; [0189] The safety system 110 can determine the threat level of the content to the child before interrupting the parent's user system. As shown in FIG. 24, the threat level is very high as the content of the message relates to a possible fight after school. The threat level can be determined based on keyword and/or phrase matching or image recognition), 
previously displayed data flagged as causing a negative reaction) can be used to identify moods. The safety system 110 can generate alerts based on the identified mood of the messages (or social media communications) sent or received by the users. Accordingly, the safety system 110 can identify and trigger alerts for depression or suicide), 
	modifying the new data by removing (block or filter) the at least a subset of the previously displayed data from the new data (Day [0115], the user system control module 118 can accordingly block or filter (remove or modifying new data) the intercepted communications (or take another alternative or additional action such as alerting a user) at step 208 based on the determination from the analysis module 112. Blocking can include any one of the following operations: not storing the communication in the user system's memory, preventing the communications module from transmitting the communications, not showing the intercepted communications in the user interface of the user system, deleting, responding with a message that indicates the message was not received and the future messages will also be blocked, re-routing the message to another destination (such as a parent portal or school administrator), responding with an automatically-generated kind and conciliatory message, automatically responding with a reference to reporting, potential legal action, etc. Alerting a user can include passively recording events or items so that a user can look them up later, or it can 
	displaying the modified new data on a display of the electronic device (Day [0115], the user system control module 118 can accordingly block or filter the intercepted communications (or take another alternative or additional action such as alerting a user) at step 208 based on the determination from the analysis module 112. Blocking can include any one of the following operations: not storing the communication in the user system's memory, preventing the communications module from transmitting the communications, not showing the intercepted communications in the user interface of the user system, deleting, responding with a message that indicates the message was not received and the future messages will also be blocked, re-routing the message to another destination (such as a parent portal or school administrator), responding with an automatically-generated kind and conciliatory message, automatically responding with a reference to reporting, potential legal action, etc. Alerting a user can include passively recording events or items so that a user can look them up later, or it can include actively sending a notification message to a user. Filtering can include removing some or all content of the communication. In some embodiments, filtering can include substituting some content of the communication such as words (for example substituting the word "shucks" for the word "crap"). Certain images may also be blocked, redacted, 
	monitoring a reaction of the user when the new data is displayed on a display of the electronic device (Day [0099] discloses a safety system 110 monitoring communications/activities of a user systems 130, where the control module 118 of the safety system is capable of blocking content in a new communication that have been previously flagged as causing a negative reaction when viewed by a user/child),  
	updating the profile of the user based at least on the reaction being a negative reaction (Day [0093,0112-0114, 0193] discloses the process of monitoring and analyzing of communication involving a user system 130 where the user system receives or is in the process of sending a communication. The communication may include, without limitation, a text/SMS message, a chat message, an audio message, a video message, a multi-media message (MIMS), an e-mail, etc. The user systems controls module 118 can intercept the communications, [0112]. The communications can also be analyzed to identify moods of a user viewing/receiving the communication, such as neutral, or happy or sad or depressing to a user viewing or consuming the content. Content of a communication can be sorted by reaction or preference from a user/user community. The profile of a monitored user/child includes words or contents and the corresponding reaction of a user when the content was viewed previously. If the reaction of the user was determined to be negative while viewing the content, the content will be flagged and blocked. The user’s profile will be updated to include content that was flagged to cause a negative reaction by the user while viewing the content and the content or the source of the content will be blocked to prevent that content from 
	Day did not explicitly disclose wherein at least a portion of the previously displayed data flagged as causing a negative reaction by the user when previously displayed to the user did not cause a negative reaction by a second user when previously displayed to the second user; to identify any synonyms of the one or more keywords; the any synonyms of the one or more keywords to determine whether the new data includes at least a subset of the previously displayed data flagged as causing a negative reaction by the user; based on determining that the new data does not include at least a subset of the previously displayed data flagged as causing a negative reaction by the user, displaying the new data on a display of the electronic device; the monitoring based at least in part on a trigger identifier that detects when the reaction of the user differs from an emotion baseline of the user,  the emotion baseline established by learning typical facial expressions and micro-expressions of the user, and the emotion baseline comprising the typical facial expressions and micro-facial expressions of the user.
	Dhanwan discloses receiving new data for display at the electronic device (Dhawan [0029] a personalized targeted content engine 108 which manages user sentiments such that as new information is received the user sentiments (and user profiles associated thereto) are updated accordingly. The personalized targeted content engine 108 may provide the personalized targeted content by selecting from pre-provided content, generating new content, or a combination thereof);
keyword sentiment value, as used herein, refers generally to an inferred sentiment associated with a word. For instance, the word "great" supplementing or describing a keyword may be inferred to have a positive keyword sentiment while the word "lacking" is likely going to be associated with a negative keyword sentiment value. [0049] a sentiment of a user may be identified by evaluating keyword sentiments, facial expression emotion scores, and the like. The sentiment of a user may be represented by a numerical value that is classified as a positive sentiment or a negative sentiment. Thus discloses the use of APIs to extract one or more keywords in a user profile database 104 to identify ranking of a keyword based on sentiment expressed by the user);
to identify any additional tenses of the one or more keywords (Dhawan [0036 &  0055] discloses that within content viewed, one or more keywords may be identified. Any known method of identifying keywords may be utilized. Keywords are identified from a pre-populated list of keywords for a particular product. In this instance, keywords identified may be keyword 501 "battery" and keyword 502 "design" for example. A keyword sentiment may be identified for each identified keyword utilizing the content viewed. For instance, in this case the keyword 501 is described as "excellent" (i.e., keyword 502 is described as "not that good." A positive keyword sentiment may be associated with the keyword 501 as "excellent" is likely to be inferred as a positive description while the keyword 502 is associated with a negative keyword sentiment as it is associated with the description "not that good"), and 
to identify any synonyms of the one or more keywords (Dhawan [0036] discloses related terms for a keyword may be identified by the system 100. A keyword may be referred to using related or similar terms within the content. The related terms may be a synonym, hyponyms, hypernyms, and possibly meronyms. For example, a review may state "the photos that I took from Smartphone X are really amazing." Clearly this is a review about a camera of a product. Hence, for every given keyword the system 100 may compute a space of local terms using lexicon ontology or vertical specific ontology. By capturing related terms, the system 100 is able to identify keyword frequency and/or sentiments for content that may have otherwise been discarded as not including a keyword. This, in turn, will further improve the identified sentiments);
analyzing the new data, the one or more keywords, the any additional tenses of the one or more keywords (Dhawan [0055] discloses that within content viewed, one or more keywords may be identified. Any known method of identifying keywords may be utilized. Keywords are identified from a pre-populated list of keywords for a particular product. In this instance, keywords identified may be keyword 501 "battery" and keyword 502 "design" for example. A keyword sentiment may be identified for each identified keyword utilizing the content viewed. For instance, in this case the keyword 501 is described as "excellent" (i.e., "excellent battery life") while the keyword 502 is described as "not that good." A positive keyword sentiment may be associated with the keyword 501 as "excellent" is likely to be inferred as a positive description while the keyword 502 is associated with a negative keyword sentiment as it is associated with the description "not that good"),
the any synonyms of the one or more keywords to determine whether the new data includes at least a subset of the previously displayed data flagged as causing a negative ("not that good") reaction by the user (Dhawan [0053 & 0055] discloses that within content viewed, one or more keywords may be identified. Any known method of identifying keywords may be utilized. Keywords are identified from a pre-populated list of keywords for a particular product. In this instance, keywords identified may be keyword 501 "battery" and keyword 502 "design" for example. A keyword sentiment may be identified for each identified keyword utilizing the content viewed. For instance, in this case the keyword 501 is described as "excellent" (i.e., "excellent battery life") while the keyword 502 is described as "not that good." A positive keyword sentiment may be associated with the keyword 501 as "excellent" is likely to be inferred as a positive description while the keyword 502 is associated with a negative keyword sentiment as it is associated with the description "not that good").
One of ordinary skill would have been motivated to combine Day and Dhawan because these teachings are from the same field of endeavor with respect to disclosing techniques for capturing sentiments and creating an individualized sentiment profile of a user while viewing content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Dhawan into the teachings of Day the motivation would have been to analyze reaction of users 
Day and Dhawan did not explicitly disclose wherein at least a portion of the previously displayed data flagged as causing a negative reaction by the user when previously displayed to the user did not cause a negative reaction by a second user when previously displayed to the second user; based on determining that the new data does not include at least a subset of the previously displayed data flagged as causing a negative reaction by the user, displaying the new data on a display of the electronic device; the monitoring based at least in part on a trigger identifier that detects when the reaction of the user differs from an emotion baseline of the user, the emotion baseline established by learning typical facial expressions and micro-expressions of the user, and the emotion baseline comprising the typical facial expressions and microfacial expressions of the user.
Yehezkel discloses wherein at least a portion of the previously displayed data flagged as causing a negative reaction by the user when previously displayed to the user did not cause a negative reaction by a second user when previously displayed to the second user (Yehezkel [0016] discloses …different set of emotions may be relevant in different situations or under different context. For example, watching an action movie may result in some set of emotion that may be different than the set of emotions involved during a video-chat of a romantic nature. For example, even if both viewers scream during a horror movie, one viewer may be enjoying the scene (positive reaction of second viewer/user), but the other viewer may be genuinely scared (negative reaction of a first viewer/user); [0036] the extracted facial expressions of 
One of ordinary skill in the art would have been motivated to combine Day, Dhawan and Yehezkel because these teachings are from the same field of endeavor with respect to disclosing techniques for using micro-expressions to determine the reaction of different users viewing the same content.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Yehezkel 
Day, Dhanwan and Yehezkel did not explicitly disclose based on determining that the new data does not include at least a subset of the previously displayed data flagged as causing a negative reaction by the user, displaying the new data on a display of the electronic device; the monitoring based at least in part on a trigger identifier that detects when the reaction of the user differs from an emotion baseline of the user, the emotion baseline established by learning typical facial expressions and micro-expressions of the user, and the emotion baseline comprising the typical facial expressions and microfacial expressions of the user.
Gates discloses based on determining that the new data does not include at least a subset of the previously displayed data flagged as causing a negative reaction by the user, displaying the new data on a display of the electronic device (Gates, Col. 24, lines 32-47, in step 512, images of the person are captured while displaying an authorization request associated with the data transmission. The images may be captured using a front-facing camera associated with a computing device used to display the authorization request to the end user. In step 514, a reaction is determined based on the captured images. The reaction may be determined based on facial expressions and/or gestures performed by the end user while the end user reads the authorization request. The reaction may be deemed to correspond with an inferred approval/positive if the person accepts the authorization request and displays facial expressions that correspond with a neutral or happy/positive emotional state. Thus, the content is 
the monitoring based at least in part on a trigger identifier that detects when the reaction of the user differs from an emotion baseline of the user (Gates, Col. 21, line 64 – Col. 22, line 5, discloses step 444 where baseline behavior associated with the end user is determined based on the images and the audio. The baseline behavior may be derived over a first period of time (e.g., over a week of observation or a month of observation). The baseline behavior may comprise metrics including a median individual mood classification associated with the end user and/or the most frequent mood classification (trigger identifier of the user’s emotional baseline) associated with the end user during the first period of time; Col. 22, lines 18 – 31, discloses in step 446, a deviation from the baseline behavior is detected based on the images and the audio. Furthermore, a deviation may be detected if an individual mood classification of the end user is different from a baseline individual mood classification (e.g., a median mood classification or the individual mood classification with the highest frequency during the first period of time – (trigger identifiers for detecting a deviation from an emotional baseline) associated with the end user. In some cases, on a weekly basis, an individual mood classification may be determined for the end user. The individual mood classification may depend on a frequency of particular facial expressions performed by the end user during a sampling period subsequent to the first period of time (i.e., after the time period associated with the baseline mood classification);

the emotion baseline comprising the typical facial expressions and microfacial expressions of the user (Gates Col. 22, lines 18 – 31, discloses in step 446, a deviation from the baseline behavior is detected based on the images and the audio. Also a deviation may be detected if an individual mood classification of the end user is different from a baseline individual mood classification (e.g., a median mood classification or the individual mood classification with the highest frequency during the first period of time) associated with the end user. Gates discloses learning by an individual mood classification system emotional expressions of an individual including facial expressions on a weekly basis to classify and establish the individual’s (end user) emotion baseline. The individual mood classification may depend on a frequency of particular facial 
One of ordinary skill would have been motivated to combine Day, Dhanwan, Yehezkel and Gates because these teachings are from the same field of endeavor with respect to disclosing techniques for using micro-expressions to determine content that is displayed on a user’s device.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Gates into the teachings of Day, Dhanwan and Yehezkel, the motivation would have been detect suspicious activity performed by the end user based on the visual cues, and in response to detecting suspicious activity may perform mitigating actions to prevent the transmission of sensitive information such as alerting human resources personnel or requiring authorization prior to sending information to locations outside of the secure network, Gates, [Abstract].

	
	Regarding claim 2, Day, Dhanwan, Yehezkel and Gates disclose the method of claim 1, further comprising:

	The motivation to combine is similar to that of claim 1.

		Regarding claim 4, Day, Dhanwan, Yehezkel and Gates disclose the method of claim 1, further comprising analyzing the data that caused the negative reaction using natural language processing to determine whether content of the data indicates potential bullying (Day, [0113] communications can also be analyzed to identify moods, such as neutral, or happy or sad or depressing. Mood analysis can be a function of keyword search and/or machine learning. Certain words such as "kill" or 
	wherein the updating is further based at least in part on the content of the data ("kill") indicating potential bullying (Day [0113;0191], The analysis module 112 can review the content and source of the communications and determine, for example, whether the communications contain content that should be blocked or filtered, as indicated at step 206. This analysis can use external or internal sources (e.g., a dynamic dictionary of regional terminology, dictionaries of urban slang, a database maintained by a system administrator 108, one or more databases updatable by a community of users, specific language or country resources, etc.) against which to compare this content […]. Communications can also be analyzed to identify moods, such as neutral, or happy or sad or depressing. Mood analysis can be a function of keyword search and/or machine learning. Certain words such as "kill" or "depress" or 
	The motivation to combine is similar to that of claim 1.

	Regarding claim 6, Day, Dhanwan, Yehezkel and Gates disclose the method of claim 1, further comprising: updating the profile of the user based at least in part on the reaction (Dhawan [0025] The user profile database 104 includes one or more user profiles associated with one or more users/customers. The user profile database 104 may include one or more user profiles including typical user profile information such as a user name, demographics of the user, etc. The user profile database 104 may also include enhanced user profiles that include the user sentiment as described herein. The enhanced user profiles may be stored in the user profile database 104 and accessible to any component of the system 100. The enhanced user profiles may also be updated at any time. In embodiments, the enhanced user profiles are updated dynamically or, in changes).
	The motivation to combine is similar to that of claim 1.

	Regarding claim 7, Day, Dhanwan, Yehezkel and Gates disclose the method of claim 6, wherein the monitoring comprises:
	capturing, by a camera, an expression of the user while the new data is displayed on the display of the electronic device (Day [0145] the safety system 110 can intercept data being transferred to and/or from the camera on the phone. During video chatting (FaceTime, Skype, etc.), the system can perform image recognition and block any indecent content in real time or with a small or large time delay. The safety system 110 can also prevent storage of certain types of pictures or drawings in the memory of the device. For example, the system can prevent the phone from storing any naked, violent, suggestive, inappropriate, or pornographic pictures taken via the phone's camera or received via external communications (for example text or data messaging applications like SnapChat, WhatsApp, etc.)); and
	analyzing the expression of the user to determine the reaction of the user (Day [0100] a safety system 110 can control and/or monitor user systems 130, the user system control module 118 can intercept or otherwise access and analyze image or video feeds from or to the camera module of the user systems 130. For example, the analysis module 112 of the safety system 110 can intercept and analyze live capture of images or a video feed and determine whether it is appropriate for storage in the memory of the user system 130 or for transmission. Based on the determination, the 
	The motivation to combine is similar to that of claim 1.

	Regarding claim 8, Day, Dhanwan, Yehezkel and Gates disclose the method of claim 7, wherein the monitoring further comprising capturing a microexpression of the user while the new data is displayed on the display (Day, [0100] a safety system 110 can control and/or monitor user systems 130, the user system control module 118 can intercept or otherwise access and analyze image or video feeds from or to the camera module of the user systems 130. For example, the analysis module 112 of the safety system 110 can intercept and analyze live capture of images or a video feed and determine whether it is appropriate for storage in the memory of the user system 130 or for transmission. Based on the determination, the user system control module 118 can block storage or transmission of the images or video feed. Thus, it can prevent, inhibit, deter, or monitor the taking or receiving inappropriate pictures), and 
	the microexpression of the user is analyzed with the expression of the user to determine the reaction of the user (Day [0113] Communications can also be analyzed to identify moods, such as neutral, or happy or sad or depressing. Mood analysis can be a function of keyword search and/or machine learning. Certain words such as "kill" or "depress" or "sad" can be used to identify moods. The safety system 110 can generate alerts based on the identified mood of the messages (or social media communications) 
	The motivation to combine is similar to that of claim 7.

	Regarding claim 9, Day, Dhanwan, Yehezkel and Gates disclose the method of claim 1, wherein the identifying, accessing, receiving, analyzing, and displaying are performed by a software program (web browser or an add-on to a web browser that includes its own blocking, alerting, and/or filtering functionality) built into an operating system or web browser of the electronic device (Day [0116; 0122; 0129; 0223] communications may be blocked or filtered depending on the sender or recipient. Certain senders or recipients may be on a block list. The block list may be created by users (for example, parents) through an administrative portal through an account management module, for example. The block list may also be automatically created based on number of communications, frequency of communications, or information received from a third party system. For example, a system can include a web browser or an add-on to a web browser that includes its own blocking, alerting, and/or filtering functionality. Such functionality can be accomplished through socket or port monitoring, proxy filtering or diversion, etc., [0116]).
	The motivation to combine is similar to that of claim 1.

	Regarding claim 10, Day, Dhanwan, Yehezkel and Gates disclose the method of claim 1, wherein the identifying, accessing, receiving, analyzing, 
	The motivation to combine is similar to that of claim 1.

	Regarding claim 11, Day discloses a system (Day [0004] discloses a system and apparatus for allowing parents to view and track smart phone activities of their children) comprising:
	a memory having computer readable instructions (Day [0014] discloses a system for monitoring one or more computing devices can comprise: a memory device 
	one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising (Day [0014] discloses a system for monitoring one or more computing devices can comprise: a memory device comprising a controller module stored thereon as computer-executable instructions; a hardware processor configured to implement the controller module by executing the computer-executable instructions),
	The rest of the limitations of claim 11 are rejected with the same rational as the limitations of claim 1.

Regarding claim 12, Day, Dhanwan, Yehezkel and Gates disclose the system of claim 11, wherein the operations further comprise:
sending a notification (alert) to a second user (parents or authorities) based on determining that the new data includes at least a subset of the previously displayed data flagged (kill) as causing a negative reaction ("depress" or "sad") to the user (Day [0097; 0101; 0113; 0120], discloses a process of analyzing communications to identify moods, such as neutral, or happy or sad or depressing of users. Mood analysis can be a function of keyword search and/or machine learning. Certain words such as "kill" or "depress" or "sad" can be used to identify moods. The safety system 110 can generate alerts (notifications) based on the identified mood of the messages (or social media communications) sent or received by the users. Accordingly, the safety system 110 can 
The motivation to combine is similar to that of claim 11.

	Regarding claim 14, Day, Dhanwan, Yehezkel and Gates disclose the system of claim 11, wherein the operations further comprising analyzing the data that caused the negative reaction using natural language processing to determine whether content of the data indicates potential bullying (Day, [0113] communications can also be analyzed to identify moods, such as neutral, or happy or sad or depressing. Mood analysis can be a function of keyword search and/or machine learning. Certain words such as "kill" or "depress" or "sad" can be used to identify moods. The safety system 110 can generate alerts based on the identified mood of the messages (or social media communications) sent or received by the users. Accordingly, the safety system 110 can identify and trigger alerts for depression or suicide. Alerts may be received via postcard notifications on iOS or Android devices. Gates Fig. 4, also discloses in step 464, one or more keywords are identified within the document. The one or more keywords may correspond with confidential information or key business or organizational terms that are predefined by human resources personnel. The one or more keywords may be identified within the document using natural language processing techniques (e.g., 
	wherein the updating is further based at least in part on the content of the data indicating potential bullying (Day [0113;0191], The analysis module 112 can review the content and source of the communications and determine, for example, whether the communications contain content that should be blocked or filtered, as indicated at step 206. This analysis can use external or internal sources (e.g., a dynamic dictionary of regional terminology, dictionaries of urban slang, a database maintained by a system administrator 108, one or more databases updatable by a community of users, specific language or country resources, etc.) against which to compare this content […]. Communications can also be analyzed to identify moods, such as neutral, or happy or sad or depressing. Mood analysis can be a function of keyword search and/or machine learning. Certain words such as "kill" or "depress" or "sad" can be used to identify moods. The safety system 110 can generate alerts based on the identified mood of the messages (or social media communications) sent or received by the users. Accordingly, the safety system 110 can identify and trigger alerts for depression or suicide. Alerts may be received via postcard notifications on iOS or Android devices, [0113]. Figs. 25-30, Support may include automatically notifying parents through their computing devices of new applications downloaded by their children and include a description of the new application. The safety system 110 can obtain description of new applications from a data repository 150 of the safety system 110. The safety system 110 can update the data repository/user profile based on information automatically retrieved from 
	The motivation to combine is similar to that of claim 11.

	Regarding claim 16, the claim is rejected with the same rational as claim 6.
	Regarding claim 17, the claim is rejected with the same rational as claim 7.
	Regarding claim 18, the claim is rejected with the same rational as claim 8.

	Regarding claim 19, Day discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations (Day [0014] discloses a system for monitoring one or more computing devices can comprise: a memory device comprising a controller module stored thereon as computer-executable instructions; a hardware processor configured to implement the controller module by executing the computer-executable instructions) comprising:
	The rest of the limitations of claim 19 are rejected with the same rational as the limitations of claim 1.



	Regarding claim 20, Day, Dhanwan, Yehezkel and Gates disclose the computer program product of claim 19, wherein the operations further comprise:
	sending a notification (alert) to a second user (parents or authorities) based on determining that the new data includes at least a subset of the previously displayed data flagged (kill) as causing a negative reaction ("depress" or "sad") to the user (Day 
	The motivation to combine is similar to that of claim 19.




Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day II et al. (US 2015/0180746 A1), Dhanwan et al. (US 2017/0017998 A1), in view of Yehezkel et al. (US 2016/0086088 A1), in view of Gates al. (US 9,208,326 B1), further in view of Zhang (US 2014/0188477 A1).

	Regarding claim 5, Day, Dhanwan, Yehezkel and Gates disclose the method of claim 1, but did not explicitly disclose wherein a threshold number of negative reactions to data having content similar to the new data are recognized prior to updating the profile.

One of ordinary skill in the art would have been motivated to combine Day, Dhanwan, Yehezkel, Gates and Zhang because these teachings are from the same field of endeavor with respect to disclosing techniques for capturing user reactions/expressions when viewing content on user device.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Zhang into the teachings of Day, Dhanwan, Yehezkel and Gates, the motivation would have been 

Regarding claim 15, the claim is rejected with the same rational as claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publication show the state of the art related to monitoring the emotional reaction of individuals viewing contents, creating individualized emotional profile for each user, and updating the individualized profiles based on an individual’s reaction to newly viewed content.
Edwards et al. (US 2018/0349923 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.F.D/Examiner, Art Unit 2451   


/Chris Parry/Supervisory Patent Examiner, Art Unit 2451